611 So. 2d 333 (1992)
Bobby Darryl RODEN
v.
J. Charles WRIGHT, et al.
No. 1910869.
Supreme Court of Alabama.
December 4, 1992.
William D. Russell, Jr. of Dortch, Wright & Russell, Gadsden, for Bobby Darryl Roden.
George W. Royer, Jr. of Sirote & Permutt, P.C., Huntsville, for J. Charles Wright, Marshall County Com'n and Marshall County, AL.
T.J. Carnes of Carnes & Carnes, Albertville, for Bill McGriff.
KENNEDY, Justice.
The plaintiff, Bobby Darryl Roden, appeals from a dismissal, with prejudice, of state law claims against the defendants, J. Charles Wright and others. The court dismissed the claims upon a holding that the applicable statutory limitations period had expired.
Originally, within the limitations period, Roden had sued in a federal court. The federal court had pendent jurisdiction over the state law claims in question, because Roden also made a federal claim under 42 U.S.C. § 1983. After the limitations period on the state law claims had expired, the federal court on December 30, 1991, entered a summary judgment as to Roden's § 1983 claim, thus destroying its pendent jurisdiction over the state law claims, which it then dismissed without prejudice.[1] Roden sought to revive his state law claims, by suing in the Circuit Court of Marshall County on January 17, 1992. The trial court dismissed those claims with prejudice because the applicable limitations period had expired.
Pursuant to 28 U.S.C. § 1367(d), which provides for a tolling of the limitations period in a case such as this, Roden's filing in the state court was timely. The case was improperly dismissed.
REVERSED AND REMANDED.
HORNSBY, C.J., and MADDOX, ALMON, SHORES, ADAMS, HOUSTON, STEAGALL and INGRAM, JJ., concur.
NOTES
[1]  Roden did not appeal the judgment of the federal court.